   
 
  

USD(
DOCL
ELEC.'.: w al l.\ I-`XLED
DOC ='~

  
    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X DATI-;i w l/Z‘l-]{fp____
TERRENCE MOORE, et al.,
18 Civ. 2791 (PAE)
Plaintiffs,
OPINION & ORDER
_V_
NEW YORK CONCRETE CORP., et al.,
Defendants.
X

 

PAUL A. ENGELMAYER, District Judge:

Plaintiffs, trustees of three multiemployer benefit funds, bring this action against
defendants New York Concrete Corporation (“NYCC”), New Leaf Development, LLC (“New
Leaf’), John Russo, and Donna Marie Russo (together With NYCC and New Leaf,
“defendants”), alleging delinquent employer contributions under Sections 502 and 515 of the
Employee Retirement lncome Security Act of 1974, 29 U.S.C. §§ 1132 and 1145 (“ERISA”),
and Section 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185. Pending
now is John Russo’s motion to dismiss the seventh cause of action, pursuant to Federal Rule of
Civil Procedure 12(b)(6).1 In that claim, plaintiffs allege that John Russo and Donna Marie
Russo are principal officers of NYCC and are individually liable for NYCC’s alleged ERISA
violations because they used an alter ego company to fraudulently underreport contributions due
under various collective bargaining agreements For the reasons that follow, the Court denies

Russo’s motion.

 

1 Unless otherwise specified, the name “Russo” is used to refer to movant John Russo. Russo’s
Wife and co-defendant, Donna Marie Russo, does not join his motion.

I. Factual Background

A. Facts2

Plaintiffs are trustees for three multiemployer benefit funds,3 established to benefit
workers represented by three construction unions: the Local 46 Metallic Lathers and Reinforcing
Ironworkers Union (“Local 46”), the Cement and Concrete Workers District Council, LIUNA
(“Cement & Concrete Workers”), and Cement Masons Local 780 (“Local 780,” and, together
with Local 46 and the Cement & Concrete Workers, the “Unions”). Employers bound by
collective bargaining agreements with the Unions are required to remit contributions to the
Funds pursuant to those agreements

Defendant NYCC is one such employer. lt is a construction firm specializing in

excavation, concrete foundation, and concrete superstructure Work in the New York City area.

 

2 This account is drawn from the First Amended Complaint, see Dkt. 30 (“FAC”), and the
exhibits attached thereto, see Dkt. 30-1 (Ex. A, or “Local 46 Contract”), Dkt. 30-2 (Ex. B, or
“Cement & Concrete Workers Contract”), Dkt. 30-3 (Ex. C, or “Local 780 Contract”), Dkt. 30-4
(EX. D, or “Remittance Reports”). For the purpose of resolving the motion to dismiss, all factual
allegations in the FAC are presumed true. See Koch v. Christie ’s Int’l PLC, 699 F.3d 141, 145
(2d Cir. 2012). In resolving this motion, the Court also considered Russo’s memorandum of law
in support of his motion to dismiss in part, see Dkt. 40 (“Def. Br.”), plaintiffs’ memorandum of
law in opposition to that motion, see Dkt. 46 (“Pl. Br.”), and Russo’s reply memorandum of law,
see Dkt. 49 (“Def. Reply Br.”).

3 In full, plaintiffs are Trustees of the Metal Lathers Local 46 Pension Fund, Metal Lathers Local
46 Trust Fund, Metal Lathers Local 46 Annuity Fund, Metal Lathers Local 46 Apprenticeship
Fund, and Metal Lathers Local 46 Scholarship Fund (the “Local 46 Funds”); Trustees of the
Cement & Concrete Workers Pension Trust Fund, Cement & Concrete Workers Welfare Trust
Fund, Cement & Concrete Workers Annuity Trust Fund, Cement & Concrete Workers
Scholarship Trust Fund, and the Cement & Concrete Workers Training and Education Trust
Fund (the “Cement & Concrete Workers Funds”); and Trustees of the Cement Masons’ Local
780 Pension Fund, Northeast District Council of the Operative Plasterers’ & Cement Masons’
International Association Annuity Fund, Northeast District Council of the Operative Plasterers’
& Cement Masons’ International Association Welfare Fund, and Northeast District Council of
the Operative Plasterers’ & Cement Masons’ International Association Apprenticeship Fund (the
“Local 780 Funds,” and, together with the Local 46 Funds and the Cement & Concrete Workers
Funds, the “Funds” or “plaintiffs”).

FAC 11 27. lt is also a member of the Cement League, a multiemployer bargaining unit that is a
party to successive collective bargaining agreements with the Unions. Id. 11 11. As a member of
the Cement League, NYCC is bound by those collective bargaining agreements Id. Pursuant to
these contracts, NYCC agrees that various kinds of specified construction work are to be
performed solely by individuals represented by the Unions. Id. 1111 13, 18, 23. NYCC is further
obligated to make payments to the Funds for every hour of specified work performed on its
behalf or on behalf of any alter ego, whether or not that work is performed by members of the
Unions. Id. 1111 14, 19, 24.

NYCC identifies defendant Donna Marie Russo as its owner and President, but, plaintiffs
allege, NYCC is in fact owned and controlled by her husband, defendant John Russo. Id. 11 8.
Plaintiffs assert that John Russo has identified himself as the “owner” of NYCC, acts as its chief
operating officer, controls its operations, and negotiates labor agreements on its behalf. Id. He is
also identified by the Cement League as NYCC’s representative Id. Donna Marie Russo signs
and submits to the Funds, on a weekly basis, NYCC’s payroll remittance reports, which state the
amount of work performed by each employee covered by the CBAs. Id.

This dispute arises out of construction work performed in connection with the Hudson
Yards project, a major real estate development on the west side of Manhattan. Id. 11 10. The
Related Companies (“Related”), a non-party to this action, is a private real estate company and
the general contractor or construction manager on the Hudson Yards development Id. 11 29.
Plaintiffs allege that the development “will include more than 19 million square feet of
commercial and residential space” and that “more than a million hours of work on the project”
would be covered by the collective bargaining agreements between NYCC and the Unions. Id.

11 28. Most of the Hudson Yards development is governed by a Proj ect Labor Agreement

(“PLA”) between Related and the New York City Building Construction Trades Council. Id.
But certain buildings within the larger development project are not covered by the PLA; instead,
these projects are governed by the Cement League collective bargaining agreements 50 Hudson
Yards, a project within the Hudson Yards development, is one such proj ect. Id. 11 29. In
connection with this proj ect, Related has entered into contracts with various concrete companies
to perform excavation, foundation, and superstructure work. Id. Plaintiffs allege that “[a]ll of
the prior concrete construction projects at Hudson Yards have been awarded by Related to union
concrete companies such as [NYCC].” Id.

According to plaintiffs, Related sought to obtain “(i) the concrete construction
knowledge, (ii) the concrete construction experience, (iii) the ability to obtain bonding and
(iv) the ability to obtain liability insurance of a union contracting firm for the Related project at
50 Hudson Yards while at the same time paying reduced Wage rates and benefits to the Workers
actually doing the construction work.” Id. 11 30. In an effort to obtain the benefits of union labor
without paying higher worker benefits, plaintiffs allege, Related has demanded that Local 46, the
Cement & Concrete Workers, and other unions agree to substantial reductions in the wages and
benefits due to them under the Cement League collective bargaining agreements Id. 11 33.
Plaintiffs allege that Russo and Related have worked together to demand reduced labor costs
from the Unions, and that Related has used Russo and NYCC to pressure the Unions to accede to
demands for reduced labor costs. Id. 11 34. For example, in 2015, Russo “brought Related to a
meeting held at the offices of Local 46 between representatives of the Cement League and
representatives of Local 46, the Cement and Concrete Workers and other unions for the purpose
of allowing Related to demand labor cost concessions from those unions.” Ia'. The Unions had

made “substantial concessions” in previous negotiations plaintiffs allege, but refused to make

additional concessions, demanded by Related, that would apply to the Hudson Yards concrete
construction work. Id.

To obtain the labor concessions that Related unsuccessfully sought from the Unions,
Related allegedly induced Russo_who, in plaintiffs’ view, is the actual owner and controller of
NYCC-to form a corporation or use an existing corporation as an alter ego entity through
which NYCC could perform concrete work without having to abide by the terms of the labor
contracts that bind NYCC. Id. 11 37. Related allegedly advised Russo that if he agreed to create
such an alter ego not bound by the collective bargaining agreements, Russo “would get all or
most of the concrete construction work to be done as part of Hudson Yards.” Id.

Russo allegedly decided to use defendant New Leaf, a preexisting limited liability
corporation, as an alter ego to perform concrete construction work at the 50 Hudson Yards
project and circumvent the requirements of the collective bargaining agreements Id. 1139. New
Leaf was formed in 2011 and, between 2011 and 2017, performed concrete construction work on
small-scale residential projects Id. 11 41. New Leaf identifies its principal as Eleonora Hroncich,
id. 11 9, but, according to plaintiffs, Hroncich “has no experience in the area of concrete
construction,” id. 11 44. Other New Leaf executives likewise are inexperienced in the concrete
construction industry. Ia'. 11 45. Plaintiffs allege that Russo, an experienced concrete
construction worker, is New Leaf’ s true principal, and that New Leaf is a mere alter ego of
NYCC. In support of that claim, plaintiffs allege the following: New Leaf has worked with
NYCC on a small-scale construction project. ]a’. 11 43. New Leaf’ s putative headquarters in
Brooklyn, do not contain any signage indicating that New Leaf operates at that location. Id.

11 47, and there is no vehicle yard or staging area for construction equipment at that location, id.

11 48. Instead, New Leaf operates out of a Staten Island address it shares with NYCC. Id. 11 47.

Plaintiffs note that New Leaf shares this address not only with NYCC, but also with another
business that Russo owns Id. 1149. Plaintiff`s further claim that Russo has negotiated the
contract between Related and New Leaf for the 50 Hudson Yards project without participation
from Donna Marie Russo (the nominal principal of NYCC) or Hroncich (the nominal principal
of New Leaf). Id. And, according to plaintiffs, since July 2017 various other NYCC executives,
managers, and supervisors have migrated to New Leaf and been assigned to, and actively worked
on, the 50 Hudson Yards development Ia'. 11 52. New Leaf has also used NYCC property in
connection with the 50 Hudson Yards project, including construction machinery. 1d11 54.

Around March 16, 2018, New Leaf began foundation work at 50 Hudson Yards lt
continues to perform work that, if performed by NYCC or an alter ego, would be covered by the
collective bargaining agreements Ia’. 11 55. During that period, Donna Marie Russo, in her
allegedly nominal capacity as principal of NYCC, has submitted remittance reports to the Funds
on behalf of NYCC, but did not report any work performed at 50 Hudson Yards Id. 11 55. The
Cement & Concrete Workers Funds and the Local 780 Funds further allege that John Russo was
also “responsible for creating and submitting to the Cement & Concrete Workers Funds and the
Local 780 Funds . . . weekly payroll reports that purported to set forth . . . hours spent
performing covered work by employees of [NYCC] . . . and its alter egos during each week.” Ia’.
11 1 10.

Plaintiffs allege that the Russos, NYCC, and New Leaf entered into this deceptive, sham
arrangement to avoid contributions to the Funds that NYCC owed under the collective
bargaining agreements The FAC asserts seven claims ln Claims 1, 2, and 3, each of the three
Funds asserts that NYCC and New Leaf" s failure to remit contributions due under the CBAs

violates Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, and gives rise to an action

under Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3). See FAC 1111 57-84. ln Claims 4, 5,
and 6, each of the three Funds asserts that NYCC and New Leaf"s conduct violates the LMRA.
1d.111185~108.

As to Claim 7_the only claim at issue in the instant motion_the Cement & Concrete
Workers Funds and the Local 780 Funds allege individual liability for ERISA violations against
John Russo and Donna Marie Russo. Specifically, the FAC asserts that the Russos knowingly
schemed to underpay contributions due under the collective bargaining agreements to the
Cement & Concrete Workers Funds and the Local 780 Funds John Russo has moved to dismiss
that claim against himself Donna Marie Russo does not join that motion. No other claim is at
issue.

B. Procedural History

On March 29, 2018, plaintiffs filed the complaint in this action. Dkt. 1. On May 31,
2018, Russo moved to dismiss the claims against him in his personal capacity. Dkt. 28. On June
18, 2018, plaintiffs filed the FAC and added Donna Marie Russo as a defendant. Dkt. 30. On
August 1, 2018, defendants NYCC, New Leaf, and Donna Marie Russo answered the FAC.
Dkts. 37-38.

Also on August 1, 2018, John Russo filed the instant motion to dismiss Claim 7, as
applied to him, which seeks to hold him individually liable under ERISA for his fraudulent
conduct. Dkt. 39. On August 27, 2018, plaintiffs filed their opposition to Russo’s motion to
dismiss Dkt. 46. On September 11, 2018, Russo filed his reply. Dkt. 49.

II. Applicable Legal Standards
To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Where a complaint pleads facts that are
‘merely consistent with’ a defendant’S liability, it ‘stops short of the line between possibility and
plausibility of entitlement to relief.”’ Id. (quoting Twombly, 550 U.S. at 557).

ln considering a motion to dismiss, a district court must “accept[ ] all factual claims in
the complaint as true, and draw[ 1 all reasonable inferences in the plaintiff’ s favor.” Lotes Co. v.
Hon Hai Precision lndus. C0., 753 F.3d 395, 403 (2d Cir. 2014) (quoting Famous Horse lnc. v.
5th Ave. Photo Inc., 624 F.3d 106, 108 (2d Cir. 2010) (intemal quotation marks omitted)).
However, this tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id. “[R]ather, the complaint’s [f]actual allegations must be enough to raise a right to
relief above the speculative level, i.e., enough to make the claim plausible.” Arista Recora's,
LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Twombly, 550 U.S. at 555, 570
(internal quotation marks omitted) (emphasis in Arista Recora’s)). A complaint is properly
dismissed where, as a matter of law, “the allegations in [the] complaint, however true, could not
raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558.
III. Discussion

Russo argues that Claim 7 must be dismissed against him because: (1) there is no basis
for personal liability against him; (2) courts in this Circuit do not recognize a cause of action for
common law fraud under ERISA; and (3) plaintiffs failed to comply with Federal Rule of Civil

Procedure 9(b). The Court addresses each argument in turn.

A. Personal Liability

Russo first contends that Claim 7 must be dismissed against him because plaintiffs have
not plausibly pled facts that support imposing personal liability on him for the alleged ERISA
violations

“[A]n individual is not liable for corporate ERISA obligations solely by virtue of his role
as officer, shareholder, or manager.” Sasso v. Cervom', 985 F.2d 49, 50 (2d Cir. 1993).
However, “special circumstances beyond an individual’s officer status or corporate duties, might
Warrant the imposition of personal liability for a corporation’s ERISA obligations.” Id. As the
Second Circuit explained in Cement & Concrete Workers Dist. Coancil Welfare Fund v. Lollo,
35 F.3d 29 (2d Cir. 1994), as amended (Sept. 9, 1994), such special circumstances exist “where
the defendant has committed fraud . . . or acted in concert with a fiduciary to breach a fiduciary
obligation.” Ia’. at 36; see also Lowen v. Tower Asset Mgmt., lnc., 829 F.2d 1209, 1220 (2d Cir.
1987) (holding that individual corporate officers may be liable for ERISA obligations upon
evidence that they acted in concert with fiduciaries in breaching fiduciary obligations, intermixed
corporate and personal assets, and used corporate assets for personal benefit); Lea'a'y v. Stana'ara'
Drywall, Inc., 875 F.2d 383, 388 (2d Cir. 1989) (holding that “to the extent that a controlling
corporate officer defrauds or conspires to defraud a benefit fund of required contributions, the
official is individually liable under Section 502 of ERISA”).

Plaintiffs argue that Russo is subject to personal liability because, as alleged, he
fraudulently schemed to deprive the Funds of contributions owed under the Cement League
collective bargaining agreements

The Second Circuit has provided a two-part test to determine whether fraudulent conduct

subjects an individual to liability for a corporation’s ERISA violations First, the individual must

be “a controlling corporate official.” Ia'. Second, the individual’s conduct must satisfy the
elements of common law fraud: Plaintiffs must plead “‘ 1) a material false representation or
omission of an existing fact, 2) made with knowledge of its falsity, 3) with an intent to defraud,
and 4) reasonable reliance, 5) that damages plaintiff[s].”’ Ia'. (alteration in original) (quoting
Dia’uck v. Kaszyckz' & Sons Contractors, lnc., 974 F.2d 270, 276 (2d Cir. 1992)).

Turning to the first element, the Court concludes that plaintiffs have pled facts sufficient
to conclude that Russo is a corporate controlling officer with respect to both NYCC and New
Leaf. To determine whether an individual is a controlling corporate officer, courts look beyond
the individual’s title or his “status within the corporate structure”; instead, they “examine the
officer’s actual role in the company’s affairs and relationship to the company’s wrongdoing.”
Lollo, 35 F.3d at 33. In articulating this standard, the Lollo court suggested that an individual
employee is a controlling corporate officer if he has “operational control” over the corporation
and is “directly responsible for a failure to pay statutorily required wages.” Ia'. at 33. Reading
the FAC in the light most favorable to plaintiffs, the allegations as to Russo satisfy this standard.
Plaintiffs allege that Russo has identified himself as the “owner” of NYCC, acts as its chief
operating officer, controls its operations, and negotiates labor agreements on its behalf. FAC 11 8.
The FAC develops these facts at length: Plaintiffs assert that at the time the FAC was filed,
Russo held himself out as NYCC’s representative to the Cement League, the multi-employer
association that negotiates collective bargaining agreements between construction unions and
employers Id. Since 2015, Russo has acted as NYCC’s “principal representative” on several
specific Hudson Yards construction projects Ia'. 11 31. And, plaintiffs allege, Related has
actively worked specifically with Russo to bring down labor costs associated with various

construction projects Ia'. 11 34. Related has also communicated directly with Russo about other

10

Hudson Yards projects and allegedly advised Russo that if he could evade NYCC’s contribution
obligations, Russo “would get all or most of the concrete construction work to be done as part of`
Hudson Yards.” Ia'. 11 37.

To be sure, Russo sharply contests these assertions But the allegations, which the Court
must take at this stage as true, establish, at a minimum, that Russo had extensive control over
NYCC’s day-to-day operations and was responsible for managing NYCC’s labor relations and
interactions with third parties Such allegations are sufficient to support the conclusion that
Russo was a controlling corporate officer at NYCC. See Bourgal v. Robco Contracting Enters.,
Lta'., 969 F. Supp. 854, 864 (E.D.N.Y. 1997) (holding that an individual was a controlling
corporate officer because he “was responsible for managing labor relations” for corporation).

For similar reasons, the Court reaches the same conclusion with respect to New Leaf,
Plaintiffs have alleged that Russo identifies himself as the “50 Hudson Yards Project Manager
and Operations Manager” for New Leaf, FAC 11 51, and that Russo negotiated the contract
between Related and New Leaf for concrete services at the (large-scale) 50 Hudson Yards
development project without the participation of Donna Marie Russo, the nominal head of
NYCC, or Hroncich, the nominal head of New Leaf, id. These allegations, taken as true,
establish that Russo was a controlling corporate officer at New Leaf.

As to the second element, the FAC has plausibly alleged that Russo “defraud[ed] or
conspire[d] to defraud” the Funds Lea'a'y, 875 F.2d at 388. The FAC asserts that Russo, to
satisfy Related’s demands for reduced labor costs, conspired with Related to use New Leaf as an
alter ego and thereby evade NYCC’s contractual obligations to the Funds under the CBAs. FAC

1111 34-39. As part of this scheme, NYCC submitted false payroll remittance reports that

11

intentionally failed to report hours worked by employees of alleged alter ego New Leaf.4 Ia'.

11 55. Russo notes, and plaintiffs concede, see Pl. Br. at 14, that Russo did not personally sign
these allegedly false remittance reports Rather, they were signed by Russo’s wife, Donna Marie
Russo. But plaintiffs allege that even if Russo did not personally execute the false reports, he
was responsible “for creating and submitting” them. Id. 11 110. lndeed, such false reports were a
key component of the alter-ego scheme Russo allegedly devised and orchestrated. And the FAC
further alleges that Russo conspired to create these false representations with knowledge of their
falsity, ia'. 11 114, and that plaintiffs reasonably relied, to their detriment, on those false
representations id. 11 115. Crediting these allegations, a factfinder could conclude that Russo
defrauded, or conspired to defraud, the Funds See Bourgal v. Robco Contractinv Enters., Lta'.,
969 F. Supp. 854, 864 (E.D.N.Y. 1997) (granting summary judgment on individual liability
claim Where corporate officer “knowingly underreported hours worked by employees in covered

employment in order to avoid paying the contractually required benefits contributions”);

 

4 Russo disputes, in passing, that the CBAs extend to work performed by an alter ego of NYCC
in the first place. See Def. Br. at 4. The Court finds this argument unpersuasive. Plaintiffs plead
that, under the relevant agreements:

If an Employer covered by this Agreement or any such owner or principal forms or
acquires by purchase, merger, or otherwise, an interest, whether by ownership,
stock, equitable or managerial, in another company, corporation, partnership or
joint venture, performing bargaining unit work within this jurisdiction, this
agreement shall cover such other operation and such other bargaining unit
Employees shall be considered an accretion to the bargaining unit.

FAC 1111 21 , 26. Another court in this District, interpreting identical language, concluded that the
agreements “unambiguously applied to affiliated entities,” including alleged alter egos Castala'z`
v. River Ave. Contracting Corp., No. 14 Civ. 5435 (JSR), 2015 WL 3929691, at *6 & n.5
(S.D.N.Y. June 20, 2015). The Court agrees

12

Castala'i, 2015 WL 3929691, at *6 (same). Accordingly, the Court rejects Russo’s argument that
plaintiffs fail to plead any basis for a claim of personal liability against him.

B. Common Law Fraud Under ERISA

Russo next argues that Claim 7 fails because, in effect, it is no more than an allegation of
common law fraud, a claim which ERISA precludes The Court need not address this argument
at length. Russo is correct that courts in this District have declined to recognize a cause of action
for common law fraud under ERISA. See Aa'ler v. Aztech Chas. P. Young C0. , 807 F. Supp.
1068, 1072 (S.D.N.Y. 1992) (dismissing claim of common law fraud under ERISA); Oechsner v.
Connell Lta'. P ’shz'p, 283 F. Supp. 2d 926, 935 (S.D.N.Y. 2003) (same). But that is beside the
point because plaintiffs do not allege common law fraud under ERISA at all. Although plaintiffs
asserted a claim of common law fraud under ERISA in their original complaint, see Dkt. l
(Complaint) 1111 107-116, they abandoned that claim in the FAC. They now assert that Russo is
individually liable under ERISA because he was a controlling corporate officer for both NYCC
and New Leaf and conspired to defraud the Funds As discussed above, the Circuit has
repeatedly held that such a claim is cognizable; an individual may be personally liable for
ERISA violations in certain unusual circumstances as where the individual engages in
fraudulent conduct. See Lollo, 35 F.3d at 29-33.

C. Failure to Comply with Fed. R. Civ. P. 9(b)

Finally, Russo argues that Claim 7 must be dismissed as against Russo because it does
not comply with the requirements of Fed. R. Civ. P. 9(b). Rule 9(b) provides: “ln alleging fraud
or mistake, a party must state with particularity the circumstances constitution fraud or mistake.
Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”

The purposes of this rule is “to provide a defendant with fair notice of a plaintiffs claim, to

13

safeguard a defendant’s reputation from improvident charges of wrongdoing, and to protect a
defendant against the institution of a strike suit.” O ’Brien v. Nat ’1 Prop. Analysts Partners, 936
F.2d 674, 676 (2d Cir. 1991). To satisfy this requirement, “a plaintiff should specify the time,
place, speaker, and content of the alleged misrepresentations . . . [and] explain how the
misrepresentations were fraudulent and ‘plead those events which give rise to a strong inference
that the defendant[] had an intent to defraud, knowledge of the falsity, or a reckless disregard for
the truth.”’ Caputo v. Pfizer, lnc., 267 F.2d 181, 191 (2d Cir. 2001) (quoting Conn. Nal"l Bank
v. Fluor Corp., 808 F.2d 957, 962 (2d Cir. 1987)).

ln Russo’s view, plaintiffs have failed to plead Claim 7 with the requisite degree of
particularity because they do not plead that Russo committed any fraudulent acts ln particular,
Russo again emphasizes that plaintiffs do not allege that Russo executed any false remittance
report. This contention is meritless Plaintiffs allege that Russo was “responsible for creating
and submitting” materially misleading remittance reports FAC 11 110, and that these reports were
part of a scheme by Russo to avoid NYCC’s obligations under the CBAS by using alleged alter
ego New Leaf, id. 11 112-14. These allegations amply satisfy the requirements of Rule 9(b). See
Finkel v. Lite Tron Lta'., No. 09 Civ. 1253 (JG)(VVP), 2010 WL 4392723, at *11~12 (E.D.N.Y.
Oct. 29, 2010) (holding Rule 9(b) satisfied where plaintiff pleaded that defendant “caused to be
submitted” a remittance report that underreported the number of hours worked in covered
employment). They put Russo on notice of the fraud allegations against him and enable him to
prepare a defense.

Russo also argues that Rule 9(b) is not satisfied because the Funds could not have relied
on the allegedly false reports Specifically, he argues “it is impossible for the Funds to allege

the element of detrimental reliance because the remittance reports they attached to the [FAC] are

14

all dated March 2018 and later, and the Funds’ original Complaint is dated March 27, 2018 and
was filed March 29, 2018.” Def. Br. 21. This argument, too, is unavailing At least some of the
remittance reports predate the initiation of this action. See Remittance Reports at 1 (dated as
“[r]eceived” by the Funds on March 19, 2018, 10 days before the filing of this lawsuit). The
Funds were entitled to rely on the reports “to ascertain when and where members of [the Unions]
are employed and to make contribution and benefits calculations . . . . That is precisely what the
payroll reports are for.” Finkel, 2010 WL 43 92723, at *9. That some allegedly false remittance
reports were submitted after this lawsuit was filed may be relevant to the determination of
damages but it does not go to the existence of the fraud for purposes of the analysis under Rule
9(b). ln sum, therefore, the Court agrees With plaintiffs that the FAC satisfies Rule 9(b)’s
pleading standard.

D. Discovery Dispute

One final housekeeping matter remains On January 14, 2019, the Court received from
plaintiffs a letter documenting a discovery dispute_the second such dispute in recent weeks_
between plaintiffs and non-parties Related Construction, LLC, The Related Companies, L.P.,
Hudson Yards Construction, LLC, and Hudson Yards Construction ll (together, the “Related
Entities”). Dkt. 59. Plaintiffs write that they served subpoenas on the Related Entities in order
to explore their relationship with the Russos NYCC, and New Leaf, but the Related Entities
produced only a small number of total documents and asserted that the remaining unproduced

documents were non-responsive, privileged, or personal. Plaintiffs now seek an order

15

compelling compliance with the subpoenas On January 17, 2019, the Related Entities filed their
objections to plaintiffs’ request for such an order. Dkt. 60.

Specifically, Plaintiffs seek an order compelling the production of all non-privileged
emails and text messages in the accounts of two custodians Bruce Beal and Michael Trovini,
that “1) contain[] the term ‘Russo’ or were sent to/received from any of Russo’s four email
addresses and that in any way concern the Hudson Yards projects identified in the subpoena; and
2) the allegedly personal emails (and text messages if any) between Beal and Russo.” Dkt. 59 at
2-3. Plaintiffs Write that this information is directly germane to its theory of an alter-ego
scheme, and that any allegedly “personal” communications between custodians at the Related
Entities and Russo are relevant to plaintiffs’ theory that the Related Entities induced Russo to use
New Lead as an alter ego to perform work at 50 Hudson Yards in order to evade obligations
under collective bargaining agreements that bind NYCC. F or their part, the Related Entities
argue that the requested information is irrelevant or overly burdensome to produce. They claim
that the FAC concerns only work done at 50 Hudson Yards and information as to other projects
within the larger Hudson Yards development are not pertinent to that request.

The Court agrees with plaintiffs that the information sought is relevant to this action and
not overly burdensome to produce. As to documents that contain the term “Russo” and concern
specified projects within the Hudson Yards development, plaintiffs are correct that such
documents could shed light on the relationship between NYCC, the Russos New Leaf, and the

Related Entities Such documents are highly relevant to plaintiffs’ theory that the Related

16

Entities induced John Russo to employ an alter-ego entity to avoid NYCC’s contractual
obligations

As to allegedly “personal” exchanges between Beal and Russo, these too are relevant to
the litigation. Such documents may illuminate the nature of the relationship between Russo and
the Related Entities which is directly relevant to plaintiffs’ allegations that the Related Entities
worked with Russo to orchestrate a scheme to avoid benefit contributions To the extent that
Beal and Trovini have such documents in their custody, they are directed to produce them. As
the Court previously explained in its January 11, 2019 Order resolving an earlier discovery
dispute, see Dkt. 58, if the Related Entities are concerned about the confidentiality of
information contained in their allegedly personal communications plaintiffs should extend the
terms of the parties’ confidentiality agreement to the production at issue here. Pursuant to that
agreement, the Related Entities would have the right to designate as “Confidential” any
document containing sensitive or private information, and could designate a document
“Attorneys’ Eyes Only” if it is highly likely to injure the Related Entities’ competitive positions

CONCLUSION

For the reasons above, the Court denies Russo’s motion to dismiss Claim 7 against him.

The Clerk of Court is respectfully directed to terminate the motions pending at docket entries 39

and 59.

SO ORDERED.

fir/141 A. §W

Paul A. Engelmayer U v
United States District Judge
Dated: January 24, 2019
New York, New York

17

